Citation Nr: 9933116	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  98-04 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for chloracne as a 
result of exposure to herbicides.  

2.  Entitlement to service connection for disability 
manifested by facial swelling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from April 1967 to March 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

The United States Court of Appeals for Veterans Claims 
(Court) has addressed the question of whether the requirement 
that a notice of disagreement be in writing is met by 
testimony at a personal hearing.  In Tomlin v. Brown, 
5 Vet. App. 355 (1993), the Court found that oral statements 
at a personal hearing which were later transcribed met the 
requirement that a notice of disagreement be "in writing."  
Therefore, the Board accepts the veteran's testimony at a 
personal hearing in May 1998, later transcribed, as his 
substantive appeal with respect to the issue of entitlement 
to service connection for disability manifested by facial 
swelling.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
chloracne as a result of exposure to herbicides is plausible 
and all relevant evidence necessary for an equitable 
disposition of the appeal with respect to this issue has been 
obtained.  

2.  The veteran has acneform disorder consistent with 
chloracne due to exposure to herbicides during service.  

3.  The claim of entitlement to service connection for 
disability manifested by facial swelling is not plausible.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
chloracne as a result of exposure to herbicides is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  An acneform disorder consistent with chloracne was 
incurred during active service.  38 U.S.C.A. §§ 1110, 1116, 
5107 (West 1991 & Supp 1999); 38 C.F.R. §§ 3.303, 
3.307(a)(6), 3.309(e) (1999).  

3.  The claim of entitlement to service connection for 
disability manifested by facial swelling is not well 
grounded.  38 U.S.C.A. § 5107(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Chloracne

The veteran's claim for service connection for chloracne due 
to exposure to herbicides is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  The report of a February 1997 VA 
dermatology examination and May 1997 addendum thereto 
reflects that the veteran currently has acneform disorder 
with cysts that dates from the time of his service in Vietnam 
and is consistent with chloracne.  Therefore, there is 
competent medical evidence of a current disability and 
competent medical evidence providing a nexus between that 
disability and active service.  Accordingly, the veteran's 
claim is well grounded.  Service medical records have been 
obtained, as well as private medical records.  The veteran 
has been afforded a VA examination.  The Board is satisfied 
that all available relevant evidence has been properly 
developed and that no further evidence is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A veteran who, during 
active service, served in the Republic of Vietnam, during the 
Vietnam Era, and has a disease listed at 
38 C.F.R. § 3.309(e), shall be presumed to have been exposed 
during such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  
38 C.F.R. § 3.307(a)(6).  If a veteran was exposed to a 
herbicide agent during active service and chloracne or other 
acneform disease consistent with chloracne becomes manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to a herbicide 
agent during service, chloracne or other acneform disease 
consistent with chloracne shall be service connected even 
though there is no record of such disease during service.  
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

The veteran's DD Form 214 reflects that he had active service 
in Vietnam during the Vietnam Era.  The report of the 
veteran's March 1969 service separation examination does not 
indicate any pertinent abnormality and reflects that the 
veteran's skin was normal.  A March 1995 private treatment 
record reflects that the veteran had an abscess removed from 
his back.  The report of a February 1997 VA dermatology 
examination and May 1997 addendum thereto reflects that the 
veteran currently has an acneform disorder with cyst 
consistent with chloracne.  Since he has one of the diseases 
listed in 38 C.F.R. § 3.309(e), he is presumed to have been 
exposed to a herbicide agent during his service in Vietnam 
during the Vietnam Era.  See McCartt v. West, 
12 Vet. App. 164, 168 (1999).  

The report of the February 1997 VA examination and 1997 
addendum thereto reflects that the examiner noted that the 
veteran had a cyst surgically removed at a VA medical center 
in 1976.  A specific specimen number is referred to and the 
Board concludes that the examiner had access to records 
relating to this cyst removal.  The report also refers to the 
subsequent removal at a private facility of another cyst.  
The diagnoses include acneform disorder with cyst, and 
indicates that these problems date from the veteran's time in 
service in Vietnam and are consistent with chloracne.  

Since there is no competent medical evidence, either 
contained in the claims file or referred to in the VA 
examination report, indicating a diagnosis of chloracne or 
acneform disorder consistent with chloracne contemporaneous 
with the veteran's service, or within one year of when the 
veteran was exposed to herbicide, the Board concludes that 
the examiners reached their conclusion based upon the 
findings in the current examination, the evidence regarding 
the cyst removals in 1976 and 1995, and the history reported 
by the veteran.  With consideration that there is competent 
medical evidence indicating a relationship between the 
currently manifested acneform disorder consistent with 
chloracne and the veteran's active service, and the report of 
a service separation examination indicating that the 
veteran's skin is normal, the Board concludes that the 
evidence is in equipoise with respect to whether or not the 
veteran's currently manifested acneform disorder consistent 
with chloracne was incurred during his active service.  In 
resolving all doubt in the veteran's behalf, service 
connection on a direct basis for acneform disorder consistent 
with chloracne is warranted.  38 U.S.C.A. § 5107.  

II. Facial Swelling

The threshold question is whether the veteran's claim of 
entitlement to service connection for disability manifested 
by facial swelling is well grounded under 38 U.S.C.A. § 
5107(a).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  There must 
be more than a mere allegation, the claim must be accompanied 
by evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Moreover, where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  In order for a claim to be considered well grounded, 
there must be evidence both of a current disability and of an 
etiological relationship between that disability and service.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Brammer  v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

The requirements for service connection have previously been 
set forth.  The veteran's service medical records are silent 
for complaint, finding, or treatment with respect to any 
facial swelling or disability manifested thereby.  The report 
of his March 1969 service separation examination reflects 
that his face was normal.  The reports of VA examinations 
conducted in March 1997 and November 1997 do not reflect that 
the veteran has any disability manifested by facial swelling, 
with the November 1997 report indicating the examiner's 
belief that this was a simple enlargement due to fatty tissue 
symmetrically in both cheeks.  A color photograph was taken 
at the time of the February 1997 examination and associated 
with the record on appeal.  

In order for the veteran's claim for service connection for 
disability manifested by facial swelling to be well grounded, 
he must submit competent medical evidence that he currently 
has disability manifested by facial swelling and that it is 
related to his active service.  There is no competent medical 
evidence that the veteran currently has disability manifested 
by facial swelling or that his facial swelling is related to 
his active service.  While the veteran has indicated his 
belief that he has facial swelling and that it is related to 
active service, he is not qualified, as a lay person, to 
furnish medical opinions or diagnoses, as such matters 
require medical expertise.  Espiritu.  In the absence of any 
competent medical evidence indicating that the veteran has 
disability manifested by facial swelling he has not met his 
burden of submitting evidence that his claim for service 
connection for disability manifested by facial swelling is 
well grounded.  Caluza.  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for disability compensation for the above-discussed 
disability.  Robinette v. Brown, 8 Vet. App. 69 (1995).  


ORDER

Service connection for acneform disorder consistent with 
chloracne is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  

Evidence of a well-grounded claim for service connection for 
disability manifested by facial swelling not having been 
submitted, the appeal with respect to this issue is denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals




 

